Name: Council Regulation (EEC) No 3923/92 of 20 December 1992 allocating, for 1993, catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 397/ 5331 . 12 . 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3923 / 92 of 20 December 1992 allocating, for 1993 , catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (2 ), as amended by Regulation (EEC) No 3483 / 88 (3 ), HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3760 / 92 of 20 December 1992 establishing a Community system for fisheries and acquaculture ( 1 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1993 , which provides , inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone ; Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 3760 / 92 , the conditions subject to which these catch quotas may be used by Community fishermen; Whereas to ensure efficient management of the catch possibilities available, they should be allocated among the Article 1 From 1 January to 31 December 1993 , vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992 . For the Council The President J. GUMMER (2) OJ No L 207, 29 . 7 . 1987 , p. 1 . ( 3 ) OJ No L 306 , 11 . 11 . 1988 , p. 2 .(!) OJ No L 389 , 31 . 12 . 1992 , p. 1 . No L 397/54 Official Journal of the European Communities 31 . 12 . 92 ANNEX Allocation of Community catch quotas in Swedish waters for 1993 (tonnes) Species ICES division Community catch quotas Quotas allocated to Member States Cod Illd 1 800 (!) (2 ) Denmark 1 320 (4 ) ( 9 ) Germany 480 (5 ) ( 10 ) Herring III d 4 700 Denmark 2 690 Germany 2 010 Salmon III d 53 000 (3 ) ( 8 ) Denmark 47 700 Germany 5 300 ( 7 ) ( 8 ) Sprat III d ' 1 000 (3)(8 ) Denmark 790 Germany 210 (!) An additional 60 tonnes (Denmark : 45 tonnes; Germany: 15 tonnes) may be taken either as flatfish by-catch in the cod fishery . ( 2 ) Of which 500 tonnes in the area defined by: ' ( 3 ) Of which 30 000 numbers of individual fish in the area defined by: (4 ) Of which 370 tonnes in the area defined by : ( 5 ) Of which 130 tonnes in the area defined by: ( 6 ) Of which 27 000 numbers of individual fish in the area defined by: ( 7 ) Of which 3 000 numbers of individual fish in the area defined by:  straight lines connecting the following coordinates : 58 ° 46,836  ¢ 20 ° 28,672^ 58 ° 47,680  ¢ 20 ° 25 ,264'E 58 ° 42,000  ¢ 20 ° 16,985^ 58 ° 17,000'N 19 ° 55,263'E 58 ° 01 ,305 'N 19 ° 44,307'E From the last-mentioned coordinate the delimination line follows the borderline of Swedish territorial waters to the following coordinate: 57 ° 14.210^ 19 ° 10,852^  straight lines starting from the last-mentioned coordinate through the following coordinates : 56 ° 50,000TSI 19 ° 01 ,055^ 56 ° 30,000 18 ° 52,269^ 56 ° 03,896  ¢ 18 ° 45,403^ 55 ° 58,863  ¢ 18 ° 53,977^ 55 ° 53,788  ¢ 18 ° 55,232^ 55 ° 53,482  ¢ 18 ° 56,777^ 55 ° 57,300  ¢ 19 ° 04,049'E 55 ° 58,863 'N 19 ° 04,876^ 56 ° 02,433  ¢ 19 ° 05,669'E 56 ° 15,000^ 19 ° 13,56511 56 ° 27,000'N 19 ° 21 ,070^ 56 ° 35,0001*4 19 ° 25,070^ 56 ° 45,000  ¢ 19 ° 31.720TE 56 ° 58,000TSI 19 ° 40,270^ 56 ° 14,192  ¢ 19 ° 53,565'E 57 ° 26,717^ 20 ° 02,160^ 57 ° 33,800  ¢ 20 ° 03,965'E 57 ° 44,000  ¢ 20 ° 14,139'E 57 ° 54,691  ¢ 20 ° 24,920^ 58 ° 12,000  ¢ 20 ° 22,502^ 58 ° 29,000  ¢ 20 ° 26,590Ti 58 ° 46,836  ¢ 20 ° 28,672^ ( 8 ) Numbers of individual fish . ( ® ) Of which no more than 880 tonnes may be fished east of 15 ° E. ( 10 ) Of which no more than 320 tonnes may be fished east of 15 ° E.